Citation Nr: 9926459	
Decision Date: 09/15/99    Archive Date: 09/28/99

DOCKET NO.  98-05 257A	)	DATE
	)
	)


THE ISSUE

Whether a March 1998 decision of the Board of Veterans' 
Appeals (Board) denying the claim of entitlement to 
restoration of Department of Veterans Affairs (VA) death 
pension benefits should be revised or reversed on the grounds 
of clear and unmistakable error (CUE).


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


INTRODUCTION

The moving party is the widow of the veteran who had active 
service from May 1942 to September 1943.

This case comes before the Board on motion by the moving 
party alleging CUE in a March 1998 Board decision.


FINDINGS OF FACT

1.  In a March 1998 decision, the Board denied the claim of 
entitlement to restoration of VA death pension benefits.

2.  In July 1999, the United States Court of Appeals for 
Veterans Claims (Court) affirmed the Board's March 1998 
decision.


CONCLUSION OF LAW

There is no legal entitlement under the law for review of the 
Board's March 1998 decision on the basis of CUE.  38 U.S.C.A. 
§ 7111 (West Supp. 1999); and 38 C.F.R. §§ 20.1400 - 20.1411 
(64 Fed. Reg. 2134-2141 (January 13, 1999) and 64 Fed. Reg. 
7090-91 (February 12, 1999)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a decision in March 1998, the Board denied the claim of 
entitlement to restoration of VA death pension benefits.  
Reconsideration of this determination was denied in June 
1998.  The moving party then requested revision of the 
Board's March 1998 decision based on CUE.  In April 1999, the 
moving party was provided a copy of the pertinent regulations 
regarding this issue.  In July 1999, the Court affirmed the 
Board's March 1998 decision.   

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 64 Fed. Reg. 2134-2141 (1999) (to be codified at 38 C.F.R. 
§§ 20.1400-1411).  Pursuant to 64 Fed. Reg. 2134, 2139 (1999) 
(to be codified at 38 C.F.R. § 20.1400(b)(1), all final 
decisions of the Board are subject to review on the basis of 
an allegation of CUE, except those that have been appealed to 
and decided by a Court of competent jurisdiction.  (Emphasis 
added.)  In plain language, this means that once the Board's 
decision of March 1998 was subject to review on appeal by the 
Court, there is no legal entitlement to review of the Board's 
decision on the basis of CUE.  Accordingly, the moving 
party's motion is denied.


ORDER

The motion for revision of the March 1998 Board decision on 
the grounds of CUE is denied.



		
	Richard B. Frank
Member, Board of Veterans' Appeals


 


